Citation Nr: 0843753	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  95-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the lower back prior to April 22, 
1997.  

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the lower back from April 22, 1997.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to a service-connected low 
back disability.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected low back 
disability.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected low back disability.

6.  Entitlement to service connection for migraine headaches, 
claimed as secondary to a service-connected low back 
disability.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserve from 
November 1979 to August 1994, including periods of active 
duty training (ACDUTRA) from November 1979 to April 1980 and 
from June 1991 to July 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In December 1998, service connection for a low back disorder 
and a gastrointestinal disorder was denied by the Board.  The 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court), which vacated the decision and 
granted a Joint Motion for Remand in July 1999.  The claims 
were again denied in a May 2000 decision of the Board.  

The appellant appealed that decision to the Court as well.  
In an April 2001 Order, the Court again vacated the Board's 
decision and remanded the matter for consideration of VA's 
statutory duty to provide notice and assistance.  The case 
was returned to the Board and in August 2001 the Board 
remanded the case to the RO for consideration as set forth in 
the April 2001 decision of the Court.  In March 2003, the 
Board granted entitlement to service connection for her low 
back disorder.

The Board notes that the appellant was previously represented 
by Mr. James W. Stanley, Jr., attorney at law.  She was 
notified in October 2001 that he was no longer authorized to 
represent veterans before VA.  Since that time, she has filed 
her own submissions with VA.

This case was most recently remanded by the Board in March 
2007 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  Prior to April 22, 1997, the appellant's low back 
disability was not productive of limitation of motion, 
intervertebral disc syndrome, muscle spasm, ankylosis, or 
incapacitating episodes.

2.  Since April 22, 1997, her low back disability has not 
been productive of more than moderate limitation of motion of 
the thoracolumbar spine, unilateral loss of lateral spine 
motion in a standing position, ankylosis, or intervertebral 
disc syndrome causing incapacitating episodes.

3.  A gastrointestinal disorder was manifest during the 
appellant's June 1991 to July 1991 period of ACDUTRA.

4.  Hypertension was not manifest during service; 
hypertension was not identified until 2001, and is unrelated 
to service or to any service-connected disability.

5.  An acquired psychiatric disorder was not manifest during 
service; an acquired psychiatric disorder was not objectively 
identified until 2000, and is unrelated to service or to any 
service-connected disability.

6.  Migraine headaches were not manifest during service; 
migraine headaches were not identified until the late 1990s, 
and are unrelated to service or to any service-connected 
disability.




CONCLUSIONS OF LAW

1.  Prior to April 22, 1997, the criteria for an evaluation 
in excess of 10 percent evaluation for traumatic arthritis of 
the lower back were not met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 5010, 5289, 5292, 
5293, 5295 (2001).

2.  Since April 22, 1997, the criteria for an evaluation in 
excess of 20 percent for traumatic arthritis of the lower 
back have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; DCs 5010, 5237, 5243, 5289, 5292, 5293, 
5295 (2001, 2002, 2008).

3.  A gastrointestinal disorder was incurred in active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).

4.  Hypertension was not incurred or aggravated by active 
service, and may not be presumed to have been so incurred; 
hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

5.  An acquired psychiatric disorder was not incurred or 
aggravated by active service, and may not be presumed to have 
been so incurred; an acquired psychiatric disorder is not 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).

6.  Migraine headaches were not incurred or aggravated by 
active service, and may not be presumed to have been so 
incurred; migraine headaches are not proximately due to or 
the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the appellant, 
as well as the entire history of the appellant's disability 
in reaching its decision.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  
It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under DC 5293, intervertebral 
disc syndrome.  67 Fed. Reg. 54,345-54,349 (2002).  VA again 
revised the criteria for evaluating spine disorders, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the appellant.  In so doing, it may be 
necessary for the Board to apply both the pre-amended and 
amended versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  

The Board must generally apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  VA thus must consider the claim for a higher 
rating pursuant to the former and revised regulations during 
the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997). 

Rating in Excess of 10 Percent for Low Back Disability Prior 
to April 22, 1997

The RO initially rated the appellant's low back as 10 percent 
disabling under the pre-amended DC 5010-5292 (traumatic 
arthritis, limitation of motion of the lumbar spine).  The 
determination was based on evidence of painful motion and 
functional impairment with normal ranges of motion.  

She contends that her low back disability was worse during 
this period than currently evaluated.  In order for her to 
receive a rating higher than 10 percent for her low back 
disability under the pre-amended regulations, the medical 
evidence must show the following:

?	arthritis, with X-ray evidence of 
involvement of two or more major 
joints, or two or more minor joint 
groups, with occasional 

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the lower back prior to April 22, 
1997.  

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the lower back from April 22, 1997.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to a service-connected low 
back disability.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected low back 
disability.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected low back disability.

6.  Entitlement to service connection for migraine headaches, 
claimed as secondary to a service-connected low back 
disability.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserve from 
November 1979 to August 1994, including periods of active 
duty training (ACDUTRA) from November 1979 to April 1980 and 
from June 1991 to July 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In December 1998, service connection for a low back disorder 
and a gastrointestinal disorder was denied by the Board.  The 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court), which vacated the decision and 
granted a Joint Motion for Remand in July 1999.  The claims 
were again denied in a May 2000 decision of the Board.  

The appellant appealed that decision to the Court as well.  
In an April 2001 Order, the Court again vacated the Board's 
decision and remanded the matter for consideration of VA's 
statutory duty to provide notice and assistance.  The case 
was returned to the Board and in August 2001 the Board 
remanded the case to the RO for consideration as set forth in 
the April 2001 decision of the Court.  In March 2003, the 
Board granted entitlement to service connection for her low 
back disorder.

The Board notes that the appellant was previously represented 
by Mr. James W. Stanley, Jr., attorney at law.  She was 
notified in October 2001 that he was no longer authorized to 
represent veterans before VA.  Since that time, she has filed 
her own submissions with VA.

This case was most recently remanded by the Board in March 
2007 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  Prior to April 22, 1997, the appellant's low back 
disability was not productive of limitation of motion, 
intervertebral disc syndrome, muscle spasm, ankylosis, or 
incapacitating episodes.

2.  Since April 22, 1997, her low back disability has not 
been productive of more than moderate limitation of motion of 
the thoracolumbar spine, unilateral loss of lateral spine 
motion in a standing position, ankylosis, or intervertebral 
disc syndrome causing incapacitating episodes.

3.  A gastrointestinal disorder was manifest during the 
appellant's June 1991 to July 1991 period of ACDUTRA.

4.  Hypertension was not manifest during service; 
hypertension was not identified until 2001, and is unrelated 
to service or to any service-connected disability.

5.  An acquired psychiatric disorder was not manifest during 
service; an acquired psychiatric disorder was not objectively 
identified until 2000, and is unrelated to service or to any 
service-connected disability.

6.  Migraine headaches were not manifest during service; 
migraine headaches were not identified until the late 1990s, 
and are unrelated to service or to any service-connected 
disability.




CONCLUSIONS OF LAW

1.  Prior to April 22, 1997, the criteria for an evaluation 
in excess of 10 percent evaluation for traumatic arthritis of 
the lower back were not met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 5010, 5289, 5292, 
5293, 5295 (2001).

2.  Since April 22, 1997, the criteria for an evaluation in 
excess of 20 percent for traumatic arthritis of the lower 
back have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; DCs 5010, 5237, 5243, 5289, 5292, 5293, 
5295 (2001, 2002, 2008).

3.  A gastrointestinal disorder was incurred in active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).

4.  Hypertension was not incurred or aggravated by active 
service, and may not be presumed to have been so incurred; 
hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

5.  An acquired psychiatric disorder was not incurred or 
aggravated by active service, and may not be presumed to have 
been so incurred; an acquired psychiatric disorder is not 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).

6.  Migraine headaches were not incurred or aggravated by 
active service, and may not be presumed to have been so 
incurred; migraine headaches are not proximately due to or 
the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the appellant, 
as well as the entire history of the appellant's disability 
in reaching its decision.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  
It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under DC 5293, intervertebral 
disc syndrome.  67 Fed. Reg. 54,345-54,349 (2002).  VA again 
revised the criteria for evaluating spine disorders, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the appellant.  In so doing, it may be 
necessary for the Board to apply both the pre-amended and 
amended versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  

The Board must generally apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  VA thus must consider the claim for a higher 
rating pursuant to the former and revised regulations during 
the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997). 

Rating in Excess of 10 Percent for Low Back Disability Prior 
to April 22, 1997

The RO initially rated the appellant's low back as 10 percent 
disabling under the pre-amended DC 5010-5292 (traumatic 
arthritis, limitation of motion of the lumbar spine).  The 
determination was based on evidence of painful motion and 
functional impairment with normal ranges of motion.  

She contends that her low back disability was worse during 
this period than currently evaluated.  In order for her to 
receive a rating higher than 10 percent for her low back 
disability under the pre-amended regulations, the medical 
evidence must show the following:

?	arthritis, with X-ray evidence of 
involvement of two or more major 
joints, or two or more minor joint 
groups, with occasional 
incapacitating episodes (20 percent 
under DC 5010);
?	favorable ankylosis (30 percent 
under pre-amended 5289);
?	moderate limitation of motion (20 
percent under pre-amended DC 5292);
?	moderate intervertebral disc 
syndrome with recurring attacks (20 
percent under pre-amended DC 5293); 
or
?	lumbosacral strain where there was 
muscle spasm on extreme forward 
bending and unilateral loss of 
lateral spine motion in a standing 
position (20 percent under pre-
amended DC 5295).

As the entire period that the appellant was evaluated at 10 
percent was prior to the September 2002 intervertebral disc 
syndrome amendments and the September 2003 spine amendments, 
only the pre-amended regulations will be considered here.  

The appellant was afforded a VA examination in July 1994.  
Her range of motion was found to be normal at 0 to 95 degrees 
flexion; 0 to 35 degrees extension; 0 to 40 degrees lateral 
flexion, bilaterally; and 0 to 35 rotation, bilaterally.  
There was no apparent redness, heat, swelling, or tenderness.  
Curvature of the spine was normal, and there was no spasm or 
deformity present.  Subjectively, she complained of painful 
motion.  She was diagnosed with chronic low back pain by 
history with normal examination.  

Considering this evidence, the Board finds that a disability 
rating in excess of 10 percent is not warranted for the 
period prior to April 22, 1997.  Specifically, the range of 
motion of her lumbar spine revealed no limitation of motion.  
Furthermore, the weight of the evidence did not show 
intervertebral disc syndrome, muscle spasm, ankylosis, or 
incapacitating episodes.

Accordingly, the Board finds that any manifestations of her 
low back disorder were not so severe as to warrant an 
increased or separate rating under the pre-amended spine 
regulations prior to April 22, 1997.  

Rating in Excess of 20 Percent for Low Back Disability From 
April 22, 1997

Next, the Board will consider whether the appellant is 
entitled to a disability rating in excess of 20 percent under 
the pre-amended spine regulations for the period since April 
22, 1997, as well as under the amended disc regulations for 
the period since September 2002 and under the amended spine 
regulations for the period since September 2003.  

In an April 2003 decision, the RO evaluated the appellant's 
low back disorder as 20 percent disabling under pre-amended 
DC 5010-5292 (traumatic arthritis, limitation of motion of 
the lumbar spine) due to new evidence of painful motion, 
muscle spasm, and moderate limitation of motion revealed in 
an April 1997 VA examination report.  

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The amended rating 
schedule for intervertebral disc syndrome is as follows:

?	incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months (60 
percent);
?	incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months (40 percent);
?	incapacitating episodes having a 
total duration of at least 2 weeks 
but less than 4 weeks during the 
past 12 months (20 percent); or
?	incapacitating episodes having a 
total duration of at least one week 
but less than 2 weeks during the 
past 12 months (10 percent).

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Under the September 2003 amendments to the spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine for a higher rating as follows: 

?	unfavorable ankylosis of the entire 
spine  (100 percent);
?	unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);
?	forward flexion of the thoracolumbar 
spine limited to 30 degrees or less 
(40 percent); or
?	favorable ankylosis of the entire 
thoracolumbar spine (40 percent).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.

The appellant was afforded a VA examination in April 1997.  
Subjectively, she complained of sharp, stabbing pain in her 
lower back and intermittent numbness in her left lower 
extremity.  Her range of motion was found to be 0 to 50 
degrees flexion; 0 to 10-15 degrees extension; and 0 to 20 
degrees lateral flexion, bilaterally.  Manual muscle 
evaluation revealed no muscle weakness, while sensory 
evaluation revealed no sensory deficits in the lower 
extremities.  Radiology revealed a scoliotic curve on the 
lumbar spine.  She was diagnosed with idiopathic 
developmental scoliosis and remote lumbosacral strain.  

She underwent a private spine examination in October 1999.  
Tenderness and spasm were noted in a paraspinous muscles of 
the lumbar spine bilaterally with tenderness at the 
lumbosacral junction.  Range of motion was found to be "70 
percent of normal" with pain at the extremes of motion.  
Straight leg raising revealed localized back pain without 
radicular symptoms.  No evidence of any lower extremity 
neuromotor or sensory deficit was present.  Radiology 
revealed intervertebral disc space narrowing at L2-L3 and L3-
L4 with herniation of the intervertebral disc into the 
vertebral body.  

The appellant was afforded a VA spine examination in October 
2001.  Her range of motion was found to be 0 to 80 degrees 
flexion; 0 to 30 degrees extension; and 0 to 45 degrees 
lateral flexion, bilaterally.  Reflexes were sluggish, but 
straight leg raising did not produce back pain.  Manual 
muscle evaluation revealed no muscle weakness, with no 
evidence of spasm.  

In the report of a February 2002 VA spine examination, her 
range of motion was found to be 0 to 60 degrees flexion; 0 to 
20 degrees extension; and 0 to 35 degrees lateral flexion, 
bilaterally, with pain shooting into her buttocks and legs at 
the extremes of lateral bending.  Straight leg raising 
produced back pain, and significant paraspinal spasm in the 
thoracolumbar region was noted.  Radiology revealed evidence 
of scoliotic curve and mild joint space narrowing, but no 
evidence of spondylosis or spondylolisthesis.  

The appellant was afforded a VA spine examination in May 
2003.  Subjectively, she reported localized pain over the 
left buttock and lower back, but did not suggest neurological 
pain or impairment.  Range of motion testing was not 
conducted at this examination.  

The appellant underwent another VA examination in March 2005.  
Musculoskeletal examination revealed paraspinal spasm in 
palpation of the lower lumbar region and mild tenderness of 
the lower paraspinal region of the lower spine.  Her range of 
motion was found to be 0 to 90 degrees flexion, with pain 
noted at 60 degrees; and 0 to 20 degrees lateral flexion.  
There was no weakness or fatigability with repetition.  
Neurologic examination revealed normal sensation of both 
upper and lower extremities.  Motor examination revealed 
normal strength, with no evidence of atrophy.  Radiology 
revealed scoliosis and degenerative disc disease of the 
lumbar spine.  

Considering this evidence, the Board finds that a disability 
rating in excess of 20 percent under the pre-amended spine 
regulations is not warranted for the period since April 22, 
1997.  Specifically, the range of motion of her lumbar spine 
revealed no more than moderate limitation of motion.  
Furthermore, the weight of the evidence did not show 
intervertebral disc syndrome, unilateral loss of lateral 
spine motion in a standing position, ankylosis, or 
incapacitating episodes.

For the period since September 2002, the Board emphasizes 
that the evidence does not show the existence of any 
incapacitating episodes.  As such, a disability rating in 
excess of 20 percent for under the amended intervertebral 
disc syndrome regulations is not warranted.  Similarly, for 
the period since September 2003, the evidence does not 
demonstrate ankylosis or forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.  As such, an evaluation 
in excess of 20 percent is not warranted under the amended 
spine regulations.  

With respect to all increased rating claims, the Board has 
considered the appellant's written statements that her 
service-connected disabilities are worse than currently 
evaluated.  Although her statements and are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, while she is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to her through her senses.  Layno v. Brown, 6 
Vet. App. at 470.  However, as lay person, she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.   See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Furthermore, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Although the Social Security Administration (SSA) determined 
that the appellant has been disabled since January 1999, this 
determination was based on her history of headaches, an 
adjustment or depressive disorder, a personality disorder, 
and history of polysubstance abuse, and myofascial back pain.  
The Board notes that myofascial back pain is the only 
disorder which is service connected.  Hence, referral for 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24) (2002); see Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) ("an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419. 



Gastrointestinal Disorder

Here, the appellant is claiming entitlement to service 
connection for a gastrointestinal disorder.  Specifically, 
she believes that she suffers from peptic ulcer disease as a 
result of the medication she takes for her service-connected 
low back disorder. 

Although her service treatment records are silent for 
treatment, complaints, or a diagnosis of a gastrointestinal 
disorder, an August 1991 letter from a private physician 
indicated that the she was treated for peptic ulcer disease 
on several occasions in July 1991 and August 1991 as a result 
of the medication she was taking for her service-connected 
low back disorder.  

Post-service treatment records reveal continuous treatment 
for a gastrointestinal disorder since that time, suggesting 
that the condition is chronic in nature.  As her most recent 
period of ACDUTRA was from June 1991 to July 1991, and 
resolving the benefit of the doubt in her favor, the claim of 
service connection for a gastrointestinal disorder is 
granted.

Hypertension, Acquired Psychiatric Disorder, and Headaches

The appellant also seeks entitlement to service connection 
for hypertension, depression, and migraine headaches.  
Specifically, she believes that she suffers from these 
disorders as a result of the medication she takes for her 
service-connected low back disorder.

A review of the service medical records does not reveal any 
treatment or findings relating to hypertension, psychiatric 
symptomatology, or headaches.  Significantly, the clinical 
evaluations of her heart and vascular, psychiatric, and head 
were within normal limits at the June 1992 Report of Medical 
Examination.  Her blood pressure was noted to be 104/76, and 
she had no personality deviations.  

Similarly, in the June 1992 Report of Medical History she 
self-reported that she had never suffered from high blood 
pressure or heart trouble, from depression, excessive worry, 
frequent trouble sleeping, or nervous trouble of any sort, or 
from frequent or severe headaches, dizziness, or fainting 
spells.  

Post-service medical treatment records reveal a diagnosis of 
hypertension in January 2001.  As indicated under 38 C.F.R. § 
4.104, DC 7101, hypertension is defined as diastolic blood 
pressure predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

As to psychiatric symptomatology, post-service treatment 
records include a March 2000 "Medical Assessment of Ability 
to do Work-Related Activities" by a private psychiatrist 
indicating that the appellant was constantly sad, prone to 
crying, and suffered from poor concentration and memory, 
suicidal thoughts, insomnia, anger, and feelings of 
hopelessness and helplessness.  Private treatment records 
diagnosed mood changes, sleep problems, and depression as 
early as January 2001.  Further, she was diagnosed with mixed 
headaches and myofascial pain in July 1997.  

In this case, the Board emphasizes the multi-year gap between 
her last period of ACDUTRA in 1991 and initial reported 
symptoms related to hypertension (10 years), a psychiatric 
disorder (10 years), and headaches (6 years).  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In the present case, however, 
the appellant has not specifically endorsed a continuity of 
symptoms from the time of separation from service to the 
present time.  Rather, her primary contention is that her 
disorders are caused by medications she takes for service-
connected traumatic arthritis of the lower back.  

Moreover, as previously noted, a continuity of symptomatology 
has not been demonstrated by the post-service treatment 
record and the competent evidence does not causally relate 
the current disorders to active service.  For these reasons, 
a grant of service connection on a direct basis is not 
warranted.

The Board will now address the claims on a secondary basis.  
In order to prevail on secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  Further, additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In the present case, the evidence reflects current diagnoses 
of hypertension, depression, and headaches.  Moreover, there 
is no dispute that the appellant is service-connected for 
traumatic arthritis of the lower back.  Her back pain was 
initially treated with oxycodone, but later treated with 
carisoprodol.  However, the competent evidence does not show 
that the disorders on appeal are proximately due to or the 
result of her service-connected low back disorder.  

Specifically, the appellant was afforded a VA examination in 
June 2003.  The examiner, after having reviewed the claim 
folder, opined that her hypertension was not related to her 
service-connected back disorder.  

In a July 2003 VA mental disorders examination, she stated 
that her depression began in 1996 as a result of her low back 
pain and migraine headaches, but also indicated that she was 
depressed due to a divorce in 2001.  The examiner opined that 
he did not find sufficient evidence to conclude that the 
appellant's depression was secondary to her low back pain.  
In a subsequent June 2004 VA mental disorders examination in 
June 2004, and the examiner again opined that he could not 
find evidence that her depression was secondary to low back 
pain.  

Similarly, in a June 2003 VA neurological examination, the 
examiner opined that the appellant's history of migraine 
headaches was not caused by her service-connected low back 
pain.  Rather, he explained that people tend to inherit a 
tendency toward migraines and various factors in the 
environment, such as stress, bring them out.  She underwent a 
subsequent VA neurological examination in June 2004.  After 
review the claims folder, the examiner opined that her back 
injury and ongoing back pain did not cause her headaches.    

In assigning high probative value to these reports, the Board 
notes that the examiners had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the appellant, and conducted 
complete examinations.  There is no indication that the VA 
examiners were not fully aware of her past medical history or 
that they misstated any relevant fact.  Therefore, the Board 
finds the VA examiners' opinion to be of great probative 
value.  Moreover, there is no contradictory competent 
evidence of record.

The appellant asserts that her disorders are caused by her 
back pain medication.  In this regard, she is competent to 
give evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  

As such, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has also considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), hypertension is regarded as a chronic disease.  
However, service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991). Active duty for training is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2008).

In sum, the evidence does not demonstrate that the 
appellant's disorders are causally related to active service 
or to her service-connected low back disability.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable. 

III.  VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in September 2001 that fully addressed all 
four notice elements.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.  Therefore, she was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

The appellant's increased rating claims arise from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for this 
claim.

With respect to the Dingess requirements, in December 2006, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, she 
submitted additional treatment records as well as several 
written statements.  Next, specific VA medical opinions 
pertinent to the issues on appeal were obtained in July 1994, 
April 1997, October 2001, February 2003, May 2003, and March 
2005.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate 
determinations as to these claims.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

A  rating in excess of 10 percent for traumatic arthritis of 
the lower back prior to April 22, 1997, is denied.   

A  rating in excess of 20 percent for traumatic arthritis of 
the lower back since April 22, 1997, is denied.   

Service connection for a gastrointestinal disorder is 
granted.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for migraine headaches is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


